Citation Nr: 1810544	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected schizophrenia. 

2.  Entitlement to service connection for residuals of a cerebrovascular accident to include a secondary to hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E. B. 



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from February 1966 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the RO in Philadelphia, Pennsylvania.

The Veteran and his wife, E. B., testified before the undersigned Veterans Law Judge during an August 2017 videoconference hearing.  A transcript is included in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has hypertension secondary to his service-connected schizophrenia.  The Veteran also asserts that his stroke was the result of hypertension. 

Initially, the Board notes it is unclear whether the Veteran has a current diagnosis of hypertension.  VA treatment records indicate the Veteran had a diagnosis of hypertension and was treated with medication from January 2011 to February 2013.  However, a VA treatment record dated in February 2013 states that the pervious entry of a diagnosis of hypertension is incorrect and the Veteran does not have a diagnosis of hypertension.  VA treatment records subsequent to February 2013 are negative for hypertension but note a history of hypertension and stroke.  

Even if there is a diagnosis of hypertension, it is unclear whether the Veteran had a diagnosis of hypertension prior to the stroke.  The claims file includes limited VA treatment records from July 1997 to November 2005 prior to the Veteran's November 2010 stroke.  VA treatment records during this time do not indicate a diagnosis of hypertension.  However, a January 2011 VA treatment record indicates the Veteran was prescribed hypertensive medication from an outside provider.  As such, the Board finds there are outstanding treatment records relevant to the Veteran's claim, and a remand is necessary. 

In this case, the Board finds the Veteran's claim for residuals of a stroke is intrinsically intertwined with his claim for service connection for hypertension.  This follows, because a favorable decision in the Veteran's appeal for service connection for hypertension could result in a grant of his claim for residuals of a stroke.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence pertinent to his claims, of specific interest are any private treatment records dated prior to November 2010.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran, for which he has provided any necessary authorization that have not been previously secured and associate them with the claims folder. 

2.  After the development ordered in paragraph 1 above is completed, obtain a supplemental by opinion by an appropriate clinician in connection with the claim of service connection for hypertension and residuals of stroke.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the opinion.  

An opinion should be provided as to the following:

a.  Whether it is at least as likely as not that the Veteran's has a current diagnosis of hypertension;

b.  Whether it is at least as likely as not that hypertension diagnosed at any point during the appeals period was caused by active service;

c.  Whether it is at least as likely as not that hypertension diagnosed at any point during the appeals period was caused by or has been made worse (i.e., aggravated) by service-connected acquired psychiatric disorder.  

d.  Whether it is at least as likely as not that prior stroke and current residuals was caused by or has been made worse (i.e., aggravated) by hypertension.  

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  The AOJ must ensure that all opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




